Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 11/30/2020.  In the Amendment, Applicant amended claims 1, 4, 6, 10, 13-15 and 19.  Claims 2-23 and 11-12 are cancelled.  Claim 20 is newly added. As necessitated by the Amendment, Examiner hereby respectfully withdraws the objection to claims 1, 10 and 19.  Examiner hereby respectfully withdraws 35 U.S.C § 112 second rejections to claims 1-19.    
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1, 4-5, 7-10, 13-14 and 16-20 (renumbered 1-14) are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
attorney Mr. Geoffrey T. Staniford (client’s representative, Reg. No. 43,151) at the telephone number (510) 295-9328 on 2/23/2021 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claims 6 into claim 1, and into the other independent claims 10 and 19 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 2-3, 6, 11-12 and 15 are canceled.
Claims 1, 7, 10, 14, 16 and 19 have been amended as follows:

1. 	(Currently amended)   A computer-implemented memory efficient perfect hashing method for use with large records in a deduplication backup system, comprising:
	dividing a container identifier (CID) set into multiple fixed range sizes of a plurality of ranges; 
	mapping the ranges into a first set of perfect hash buckets until each bucket is filled to uniformly distribute the container identifiers (CIDs) across a second set of perfect hash buckets so that the number of CIDs in each perfect hash bucket is the same; 

	mapping, for CIDs as keys, n keys to n positions to reduce extra memory usage;
	dividing, using level 1 hash functions, the keys into multiple internal buckets with a defined average number of keys per bucket; 
	iteratively trying different level 2 hash variables until collision-free mapping is achieved, wherein the level 2 hash is expressed as: ((h1+h2)*d0+d1)%phf_range, and further wherein the phf_range comprises a function that maps m positions for n keys based on a number of storage bits and an average number of keys per bucket, and a load factor;
	computing a range index of the CIDs;
	using the range index value to derive the index of the mapping table to lookup, wherein the range index value in the mapping table comprises the perfect hash bucket index; 
	using the perfect hash bucket index to obtain an offset of the perfect hash function and the bitmap for the bucket; 
	reading a function at the offset specified in the bucket descriptor and applying the function to the key to get a position from the perfect hash function;
	counting the number of bits set until that position; and
	returning the count of the number of set bits to the caller as an index of the value array. 


	
4.	(Previously presented)   The method of claim 1 wherein 10-bits are used to store a (d0+d1*phf_range) value and the average number of keys per bucket is 7 so that the phf_range comprises the value m=1.43n and the load factor is 0.7. 

5.	(Original)   The method of claim 4 further comprising: 
	storing the final variable values achieving the collision-free mapping in a bucket descriptor; and 
	storing the d0 and d1 values are stored in compressed form as the value: d0+d1*phf_range. 

6.	(Canceled)  

7.	(Currently amended)   The method of claim [[6]] 1 wherein the caller maintains the value as an array, and wherein the method further comprises providing the index in the array associated with the key.

8. 	(Original)   The method of claim 7 wherein the position is relative to the keys present in the current bucket, the method further comprising adding the bit offset, which specifies the start-bit for the bucket to get an actual position in the bitmap.



10.	(Currently amended)   A system implementing memory efficient perfect hashing method for use with large records in a deduplication backup system, comprising:
	a first processing component dividing a container identifier (CID) set into multiple fixed range sizes of a plurality of ranges, and mapping the ranges into a first set of perfect hash buckets until each bucket is filled to uniformly distribute the container identifiers (CIDs) across a second set of perfect hash buckets so that the number of CIDs in each perfect hash bucket is the same;
	a second processing component creating an individual perfect hash function for each perfect hash bucket and implemented using a compress, hash, displace (CHD) algorithm using two levels of hash functions, and mapping, for container IDs as keys, n keys to n positions to reduce extra memory usage; 
	a third processing component dividing, using level 1 hash functions, the keys into multiple internal buckets with a defined average number of keys per bucket, and iteratively trying different level 2 hash variables until collision-free mapping is achieved, wherein the level 2 hash is expressed as: ((h1+h2)*d0+d1)%phf_range, and further wherein the phf_range comprises a function that maps m positions for n keys based on a number of storage bits and an average number of keys per bucket, and a load factor; 
	a fourth processing component looking up a specific container identifier by:
	computing a range index of the CIDs;
using the range index value to derive the index of the mapping table to lookup, wherein the range index value in the mapping table comprises the perfect hash bucket index; 
	using the perfect hash bucket index to obtain an offset of the perfect hash function and the bitmap for the bucket; 
	reading a function at the offset specified in the bucket descriptor and applying the function to the key to get a position from the perfect hash function;
	counting the number of bits set until that position; and
	returning the count of the number of set bits to the caller as an index of the value array.

11 - 12.   (Canceled)	

13.	(Previously presented)   The system of claim 10 wherein 10-bits are used to store a (d0+d1*phf_range) value and the average number of keys per bucket is 7 so that the phf_range comprises the value m=1.43n and the load factor 

14.	(Currently amended)   The system of claim 13 further comprising a 

15.	(Canceled)   

16.	(Currently amended)   The system of claim 

17. 	(Original)   The system of claim 16 wherein the position is relative to the keys present in the current bucket, the method further comprising adding the bit offset, which specifies the start-bit for the bucket to get an actual position in the bitmap.

18.	(Original)   The system of claim 17 wherein the range index  is computed as Range_Index = (CID - min_CID)/Range_Size.

19. 	(Currently amended)   A computer program product, comprising a non-transitory computer-readable medium having a computer-readable program code embodied therein, the computer-readable program code adapted to be executed by one or more processors to implement a memory efficient perfect hashing method for use with large records in a deduplication backup system, by:
	dividing a container identifier (CID) set into multiple fixed range sizes of a plurality of ranges; 
	mapping the ranges into a first set of perfect hash buckets until each bucket is filled to uniformly distribute the container identifiers (CIDs) across a second set of perfect hash buckets so that the number of CIDs in each perfect hash bucket is the same; 

	mapping, for CIDs as keys, n keys to n positions to reduce extra memory usage; and
	dividing, using level 1 hash functions, the keys into multiple internal buckets with a defined average number of keys per bucket; 
	iteratively trying different level 2 hash variables until collision-free mapping is achieved, wherein the level 2 hash is expressed as: ((h1+h2)*d0+d1)%phf_range, and wherein the phf_range comprises a function that maps m positions for n keys based on a number of storage bits and an average number of keys per bucket, and a load factor; 
	computing a range index of the CIDs;
	using the range index value to derive the index of the mapping table to lookup, wherein the range index value in the mapping table comprises the perfect hash bucket index; 
	using the perfect hash bucket index to obtain an offset of the perfect hash function and the bitmap for the bucket; 
	reading a function at the offset specified in the bucket descriptor and applying the function to the key to get a position from the perfect hash function;
	counting the number of bits set until that position; and
	returning the count of the number of set bits to the caller as an index of the value array.	

m=1.43n and the load factor is 0.7.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Non-Final Action dated 09/01/2020, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Bailey et al. (US PGPUB 2017/0070521, hereinafter Bailey) in view of Cho et al. (US PGPUB 2017/0255709, hereinafter Cho). 
	The invention is directed: divide buckets into multiple fixed range sizes in memory. These ranges are then mapped into perfect hash buckets until each bucket is filled to uniformly distribute the container IDs across different perfect hash buckets so that the number of CIDs in every perfect hash bucket is the same or nearly the same. Individual perfect hash functions are created for each perfect hash bucket. With container IDs as keys, the process maps n keys to n positions to reduce any extra memory overhead.
 	The closest prior arts are Bailey et al. (US PGPUB 2017/0070521, hereinafter Bailey) in view of Cho et al. (US PGPUB 2017/0255709, hereinafter Cho) are generally directed to various aspect of a computer memory, a method, non-transitory computer-readable medium for create hash for bucket and hash table may include a set of hash buckets, each of which contains a set of entries. Each entry in the hash table may include one or more keys and one or more values associated with the key(s). The keys 
 	However, none of Bailey and Cho teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 10, and 19. For examples, it failed to teach creating an individual perfect hash function for each perfect hash bucket, and implemented using a compress, hash, displace (CHD) algorithm using two levels of hash functions; mapping, for CIDs as keys, n keys to n positions to reduce extra memory usage; dividing, using level 1 hash functions, the keys into multiple internal buckets with a defined average number of keys per bucket; iteratively trying different level 2 hash variables until collision-free mapping is achieved, wherein the level 2 hash is expressed as: ((h1+h2)*d0+d1)%phf_range, and further wherein the phf_range comprises a function that maps m positions for n keys based on a number of storage bits and an average number of keys per bucket, and a load factor;
computing a range index of the CIDs; using the range index value to derive the index of the mapping table to lookup, wherein the range index value in the mapping table comprises the perfect hash bucket index; using the perfect hash bucket index to obtain an offset of the perfect hash function and the bitmap for the bucket; 	reading a function at the offset specified in the bucket descriptor and applying the function to the key to get a position from the perfect hash function; counting the number of bits set until that position; and 	returning the count of the number of set bits to the caller as an index of the value array.
This feature in light of other features, when considered as a whole, in the independent claims 1, 10 and 19 are allowable over the prior arts of record.
An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 10 and 19. 
	The dependent claims depending upon claims 1, 10 and 19 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TUAN A PHAM/
Primary Examiner, Art Unit 2163